 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JAMAL D. FRITZ,                                   No. 2:17-cv-0263 JAM DB P
11                       Petitioner,
12            v.                                        ORDER
13    WARDEN, R.J. DONOVAN
      CORRECTIONAL FACILITY,
14
                         Respondent.
15

16

17           Petitioner is a county inmate proceeding pro se and in forma pauperis with a petition for

18   writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has requested the appointment of

19   counsel. (ECF No. 19.) In support of his motion petitioner argues that he does not have legal

20   training. There currently exists no absolute right to appointment of counsel in habeas

21   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. §

22   3006A authorizes the appointment of counsel at any stage of the case “if the interests of justice so

23   require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not

24   find that the interests of justice would be served by the appointment of counsel at the present

25   time.

26   ////

27   ////

28   ////
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

 2   counsel (ECF No. 19) is denied without prejudice to a renewal of the motion at a later stage of the

 3   proceedings.

 4   Dated: July 29, 2019

 5

 6

 7

 8

 9

10

11

12   DLB:12
     DLB:1/Orders/Prisoner/Habeas/frit0263.110
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
